Citation Nr: 1513953	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  11-12 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder (claimed as asthma), to include as secondary to an undiagnosed illness.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to June 1992, including service in Southwest Asia.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 1995, September 2009, and April 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Accordingly, the Board has recharacterized the right knee claim to include the theory of secondary service connection.  The Board has also recharacterized the respiratory disorder claim to better reflect the Veteran's contentions.

In an April 1995 letter, the RO notified the Veteran of the March 1995 rating decision that denied entitlement to service connection for chronic disability of the knees.  The Veteran filed a timely notice of disagreement (NOD) with respect to that decision in July 1995.  The RO issued a statement of the case (SOC) in August 1995.  In February 1996, the Veteran subsequently filed a detailed statement disputing the SOC with respect to the denial of his right knee disability claim.  This statement is accepted as a timely substantive appeal with respect to the right knee disability claim.  See 38 C.F.R. § 20.202 (2014).  Thus, the need for submission of new and material evidence to reopen this claim is obviated, as the claim is deemed to have properly remained on appeal.

The Veteran testified at a hearing before an RO Decision Review Officer in November 2011.  A transcript is of record.  The Veteran requested, and was scheduled for, a Board hearing before a Veterans Law Judge in July and October 2014.  He failed to report for either hearing without explanation or request to reschedule.  In October 2014, the Veteran withdrew his Board hearing request.  See 38 C.F.R. § 20.704 (2014).

The issues of entitlement to service connection for a respiratory disorder and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part


FINDINGS OF FACT

1.  In a June 1992 rating decision, the RO denied entitlement to service connection for low back pain.  The Veteran did not submit a notice of disagreement or new and material evidence within one year of the notice of decision.

2.  In a March 1995 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for chronic disability of the knees.  He did not perfect an appeal of that decision with respect to the left knee disability claim.

3.  Evidence received since the June 1992 and March 1995 rating decisions is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claims for a low back and a left knee disability. 

4.  The Veteran has a current left knee disability that was at least as likely as not incurred in active service.  

5.  The evidence is at least in equipoise with respect to whether the Veteran's current low back disability is etiologically related to active service.


CONCLUSIONS OF LAW

1.  The June 1992 and March 1995 rating decisions that denied the Veteran's claims of entitlement to service connection for low back and left knee disabilities, respectively, are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  Evidence received since the June 1992 and March 1995 rating decisions is new and material; and the claims of entitlement to service connection for a low back disability and for a left knee disability are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

4.  The criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

In a June 1992 rating decision, the RO denied entitlement to service connection for chronic low back pain.  The Veteran did not appeal the RO's decision.  No additional evidence relevant to the claim was associated with the claims file within one year of that rating decision.  Cf. 38 C.F.R. § 3.156(b).  The June 1992 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In a March 1995 rating decision, the RO denied entitlement to service connection for bilateral knee disabilities.  Although the Veteran filed a timely NOD with respect to that rating decision, he did not subsequently perfect an appeal with respect to the left knee disability claim following issuance of an August 1995 SOC.  Moreover, no additional evidence relevant to the left knee claim was associated with the claims file within one year of the rating decision.  Cf. 38 C.F.R. § 3.156(b).  The March 1995 rating decision is final with respect to the left knee disability claim.  

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  When determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

At the time of the June 1992 rating decision, evidence relevant to the low back disability claim largely consisted of the Veteran's service treatment records (STRs).  Relevant evidence of record at the time of the March 1995 rating decision additionally included January 1994 treatment records from University Hospital.  

Relevant evidence obtained since the June 1992 and January 1994 rating decisions includes treatment records from Carolina HealthCare System reflecting treatment for ongoing left knee pain; a July 2010 VA examination report, diagnosing severe degenerative joint disease (DJD) of the left knee and a lumbar spine strain; a November 2011 letter from James M. Dauphin, M.D., opining that the Veteran's low back disability was at least as likely as not incurred during service; and the Veteran's testimony from his November 2011 DRO hearing, detailing his contentions regarding in-service injury to his back and left knee as a result of parachute jumping, and his report of self-medicating ongoing knee and back pain due to a lack of medical insurance.  

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate these claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating these service connection claims.  See Shade, supra.  With respect to the back disability claim, the new evidence provides a clear indication of current back disability, and medical evidence that the disability is etiologically related to service.  With respect to the left knee disability, the new evidence details the Veteran's contention regarding an onset of disability during service, and shows current evidence of severe DJD.  Thus, the new evidence is new and material and the claims of entitlement to service connection for a low back disability and for a left knee disability are reopened.

II.  Service Connection 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for certain chronic diseases, including arthritis, when the disease is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309.

When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The evidence shows that the Veteran has current low back and left knee disabilities.  A lumbar spine strain and severe left knee DJD were diagnosed during the July 2010 VA examination.  

With respect to the claimed low back disability, review of the Veteran's STRs reveals that he suffered from chronic back pain during service.  An August 1991 clinical note shows a complaint of back pain for four days following marching.  The assessment was a strained back/muscle spasm.  A September 1991 clinical note revealed ongoing pain with tenderness with the same assessment.  January and March 1992 clinical reports noted ongoing back pain, with a report of ongoing pain for the previous year.  The assessment was mechanical low back pain.  Treatment apparently included "back school." 

In a November 2011 letter, Dr. Dauphin provided the opinion that the Veteran's current low back difficulties were at least as likely as not related to his military service.  In providing the opinion, Dr. Dauphin noted the Veteran's history of back pain for approximately one year during service and post-service evidence of back pain.  The Board finds that Dr. Dauphin's opinion is fully informed, well-reasoned, and fully articulated; and therefore, is sufficient to satisfy the nexus requirement for service connection for a low back disability.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

With respect to the left knee disability, although the STRs do not show treatment for a left knee disability, the Veteran has credibly reported that he injured his knees as a result of parachute jumping during service.  During his November 2011 DRO hearing, the Veteran testified that he received medication for knee pain during service.  Moreover, during both his July 2010 VA examination and his November 2011 DRO hearing, he indicated that he had an onset of left knee pain during service and that he has suffered from a continuity of left knee pain symptomatology since service.  This contention is supported by periodic, post-service medical evidence of treatment for left knee pain, showing a history of knee trauma from "jumping out of airplanes."

The Veteran is competent to report symptoms of knee pain.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his DD Form 214 confirms receipt of a parachutist badge and his reports are consistent with the era and circumstances of his service.  Thus, based on this competent and credible evidence, a continuity of symptomatology of chronic left knee pain has been established sufficient to satisfy the remaining elements of service connection.  See Walker, 701 F.3d 1331.  

The July 2010 VA examiner provided negative opinions with respect to the left knee and low back disabilities.  Notably, however, the examiner relied largely on a lack of treatment records showing treatment for left knee disability in the Veteran's STRs, and on an absence of treatment records showing continuity of treatment for low back disability since his separation from service.  Cf. Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Accordingly, the examiner's opinions are of limited probative value.

All doubt with respect to these claims is resolved in the Veteran's favor and the claims for service connection for a left knee disability and a low back disability are granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a left knee disability is granted.

Entitlement to service connection for a low back disability is granted.






REMAND

The Veteran has specifically reported receiving treatment for asthma at Carolina Medical Center in Pineville, North Carolina in August 2011.  Outstanding private treatment records must be requested.  
	
Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. 
§ 3.317.  Under that regulation, compensation is warranted for a Persian Gulf veteran who exhibits "objective indications of a qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  The term "qualifying chronic disability" includes an undiagnosed illness, or a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms.  38 C.F.R. § 3.317(a)(2).  The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Such disabilities must become manifest to a compensable degree before December 31, 2016, in order for entitlement to compensation to be established.  38 C.F.R. § 3.317(a)(1)(i). 

An undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).
In addition, the Veteran contends that he received treatment for his right knee while stationed at Fort Bragg.  

Medical evidence shows current treatment for asthma.  The evidence also indicates that the Veteran was diagnosed with a right meniscal tear in 1996, and that he currently has degenerative joint disease of the right knee.  The Veteran has reported an onset of these disabilities during service.  He has not, however, been afforded VA examinations to obtain etiology opinions with respect to these disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, these claims are REMANDED for the following action:

1.  Request the Veteran's treatment records from the Womack Army Medical Center from January 1989 to June 1992.

2.  After obtaining necessary authorization, obtain the Veteran's private treatment records from Carolina Medical Center, dated in August 2011.  Also, obtain any additional private treatment records from identified providers that have treated his claimed right knee or asthma disabilities on appeal.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

3.  Thereafter, schedule the Veteran for a VA orthopedic examination of his right knee.  The examiner should indicate that the claims file, including this remand, was reviewed.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all right knee disabilities found to be present. 

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right knee disability had its onset during active service or is otherwise the result of an in-service disease or injury, to include as a result of injury or repeated strain on the knee as a result of parachute jumping.  The examiner should consider the Veteran's lay statements, especially the July 1996 handwritten statement, and his November 2011 hearing testimony.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that current right knee disability is proximately due to or the result of (caused by) the service-connected left knee disability.  

If not, the examiner should provide an opinion as to whether current right knee disability is at least as likely as not (50 percent or greater probability) aggravated (permanently made worse) by the service-connected left knee disability.  

If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability, that shows a baseline of the right knee disability prior to aggravation.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence, to include contentions of a continuity of right knee pain symptomatology since service.

4.  After the development in steps 1-2 has been completed, and in accordance with VBA Training Letter 10-03, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any currently diagnosed respiratory disorder.  In addition, pursuant to VBA Training Letter 10-03, the examiner should be provided copies of the pertinent Fact Sheets attached to VBA Training Letter 10-03.  The claims file, to include a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should provide the following opinions:

(a) Describe in detail any objective manifestations of the Veteran's symptoms of a respiratory disorder.  For each manifestation identified, the examiner should proffer an opinion as to whether the manifestation represents an objective indication of chronic disability resulting from an undiagnosed illness related to any confirmed Persian Gulf War service, or a medically unexplained chronic multi-symptom illness.

(b) The examiner should identify with specificity any claimed symptom or manifestation that is not objectively shown either by examination of the Veteran or review of the claims folder. 

(c) For each symptom identified in paragraph 2(a) that is currently manifested or otherwise indicated in the record, the examiner should indicate whether it is at least as likely as not (i.e., 50 percent or greater probability) that any disabilities to which the claimed manifestations are attributable are etiologically related to the Veteran's period of active service, to include service in the Persian Gulf region? 

(d) If any of the claimed manifestations do not receive an associated diagnosis, opine as to whether any associated symptoms are manifested by a degree of 10 percent or more.  In addressing this matter, the examiner should provide details about the onset, frequency, duration, and severity of such associated problems and should discuss what factor(s), if any, precipitate(s) and relieve(s) the relevant symptoms.

The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding a continuity of symptoms since his 1992 separation from active duty, including his report that asthma began shortly after his return from serving in Desert Storm.  The examiner should also consider evidence regarding the Veteran's smoking history.

All opinions must be accompanied by a clear rationale.  If the examiner opines that the above question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
REBECCA N. POULSON	
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


